Defendant, Beulah Hendrix, was charged in the county court with the crime of unlawful possession of intoxicating liquor, to wit: Approximately 12 gallons of homemade beer, a substance containing more than 3.2 per cent of alcohol measured by weight and capable of being used as a beverage." She was tried, convicted and sentenced to pay a fine of $50 and to serve a term of 30 days in the county jail, and has appealed.
This is a companion case of that of Hendrix v. State,82 Okla. Cr. 105, 166 P.2d 785. The same facts and questions of law are here involved. For the purpose of briefing, the cases were consolidated, and the same brief filed by defendant in both cases.
For this reason it becomes unnecessary to discuss either the facts or the law of the case; and for the reasons stated in the case of Hendrix v. State, 82 Okla. Cr. 105, 166 P.2d 785, the judgment and sentence of the county court of Blaine county is affirmed.
JONES, P. J., concurs. DOYLE, J., not participating. *Page 112